Hall, J.
The execution by the plaintiffs of the written order addressed to the defendants, directing them to pay the amount due to plaintiffs to Ballew, stood admitted under the pleadings. The answer alleged the execution of said order by the plaintiffs ; the reply was not under oath. Rev. Stat., sect. 3653 ; Rothschild Frensdorf, 21 Mo. App. 320.
There was neither fraud nor misrepresentation on the part of the defendants or any of their agents inducing the plaintiffs to sign the said order, and the terms of it were clear, plain and unmistakable. In such a case the plaintiffs were bound by what they signed as fully and as completely as if they had read it. They are presumed to have read the order and are bound by its terms. Ins. Co. v. Fletcher, 117 U. S. 533. On this subject it is said by Mr. Wharton : “Thus, a party who neglects to read a document he signs, cannot have it set aside because it turns out to contain provisions contrary to his intentions; and, as a general rule, where there has been no misrepresentation, and where there is no ambiguity in the terms of the contract, the defendant cannot be allowed to evade the performance of it by the simple statement that he has made a mistake.” 1 Wharton on Cont., sect. 196, and authorities cited ; see, also, Rothschild v. Frensdorf, supra, and Taylor v. Fox, 16 Mo. App. 527. The order had the effect to make *426Ballew the plaintiffs’ agent for receiving the amount due to them from the defendants. The order was duly executed by them and was binding upon them, if it was competent for the plaintiffs to make Ballew their agent for that purpose. It is a general rule that one cannot act as agent for both principals in a contract. “But while this is a well established rule of law, it is to be understood to exist with this qualification: That if the double agency is known to both parties, and acquiesced in by each, with a full knowledge of the true position of the agent, a contract made by the principals through such an agent is binding on both.” DeSteiger v. Hollington, 17 Mo. App. 389. It must be presumed that the plaintiffs read the order and were aware of its provisions, and hence, if Ballew is to be considered as having acted under a double employment, his appointment by the plaintiffs as their agent to receive the money was binding upon them. In Fitzsimmons v. Southern Express Co. (40 Ga. 330), it was held: “ Where an express conrpany receives goods directed in a peculiar manner to the care of its agent at a specified place, it will be assumed that the shipper intended to make such agent his own agent for receiving the goods, and the express company is discharged from responsibility in delivering the goods to such agent.” The court, in speaking of the direct question under consideration now, said: “Twopai’ties may always, by mutual consent, no matter how diverse their interests, make a third their agent. It is true, if A have an agent he cannot, without A’s consent, act as the agent of B, in a matter in which A’s interest conflicts with B’s. But B, who selects the agent, knowing he is the agent of A, cannot object to take advantage of his own wrong in giving, knowingly, to the agent a trust conflicting with his duty to A. This is plain common sense, and the every day practice. It is not denied that Mr. Alston knew Bates was the agent of the express company, and if he did make Bates his agent, however the company might complain, Mr. Alston cannot.”
*427But, in onr opinion, Ballew’s agency was not dual, bnt was single, so far as concerned the receiving of the money from the defendants. With the knowledge of the plaintiffs, the defendants had the right to limit the authority of their agent, Ballew. Ins. Co. v. Fletcher, supra. The order had the effect to make Ballew, who was acting generally as agent for the defendants, the agent only of the plaintiffs in receiving the money. Payment to Ballew was thereby made payment to plaintiffs. Had the plaintiffs appointed one of the defendants’ agents, in no wise connected with their loan, as their agent for receiving the money, it could not have been said that such appointment created a dual agency. The agency for receiving the money would have been single throughout. The fact that Ballew had been# acting for defendants in the making of the loan made no difference. Thus, in Caldwell v. Keystone Iron Co. (36 Mich. 51), it has been held, that there is no principle of law which precludes a person from acting as agent for two principals ; and that it is competent for a person in the employment of the vendor to accept, by the consent of all parties, as the agent of the vendee, the delivery of the property sold ; and that the agency of the person, concerning the delivery of the property in such case, would not be dual, but single throughout. We are clearly of the opinion that it was competent for the plaintiffs to make Ballew their agent for receiving the money. • We have examined the authorities cited by the plaintiffs, but they are not in point.
The judgment is affirmed.
All concur.